Citation Nr: 9922254	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-23 618	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hairy cell leukemia 
secondary to Agent Orange exposure.



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 
through November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board notes that in a December 1997 rating decision, the 
RO denied service connection for lumbosacral radiculopathy 
secondary to bony metastases from hairy cell leukemia, for 
scars of the left tibia and for atrophy and weakness in the 
muscles of the left leg, and increased the ratings assigned 
the veteran's left ankle, left hip and left patella 
disabilities to 30, 20 and 10 percent, respectively.  In 
January 1998, the veteran submitted a VA Form 9 (Appeal To 
Board of Veterans' Appeals) indicating that he was appealing 
"all issues."  This maybe construed as a Notice of 
Disagreement to the December 1997 rating decision.  On that 
same date, the veteran's former representative filed a VA 
Form 646 (Statement of Accredited Representation In Appealed 
Case) indicating that the veteran only wished to pursue an 
appeal of the denial of service connection for hairy cell 
leukemia.  

However, pursuant to 38 C.F.R. § 20.204(c) (1998), a Notice 
of Disagreement may only be withdrawn by "the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant."  There is no indication in the record that the 
veteran gave written consent to have this potential Notice of 
Disagreement withdrawn, but the Board would note that the 
veteran has made no further reference to these issues.  In 
any event, these matters are not before the Board because 
they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
clarification, and if appropriate, for issuance of a 
Statement of the Case.   


FINDINGS OF FACT

1.  Hairy cell leukemia was not manifested during service or 
within one year of separation from service.

2.  There is no competent medical evidence that establishes a 
nexus or relationship between the veteran's hairy cell 
leukemia and service, including to exposure to Agent Orange 
during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hairy cell leukemia secondary to Agent Orange exposure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hairy cell leukemia secondary to Agent Orange 
exposure in service.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  For certain diseases, 
leukemia, service connection may be established by 
presumption, if there is evidence that the disease was 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  For claims 
based on chronic effects of exposure to Agent Orange, service 
connection may be established by presumption for certain 
diseases, specified by statute, which are manifested to a 
degree of at least 10 percent within a certain time period 
after separation from service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Initially, the Board notes that the veteran contends that he 
was exposed to Agent Orange during service in Vietnam, and he 
also maintains that he developed leukemia as a result of such 
exposure.  However, the Board notes leukemia is not a type of 
condition for which a direct relationship to Agent Orange 
exposure has been established.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e); McCartt v. West, 12 Vet. App. 
146 (1999).  Additionally, in the absence of the presence of 
a disease listed in 38 C.F.R. § 3.309(e), the veteran is not 
entitled to a presumption of Agent Orange exposure.  See 
McCartt, 12 Vet. App. 146.  Furthermore, the VA has 
specifically determined that there is not a relationship 
between leukemia and exposure to Agent Orange.  See 61 Fed. 
Reg. 41442 (1996).

Nevertheless, although the veteran may not establish service 
connection for leukemia on a presumptive basis, based on 
Agent Orange exposure, he may still establish service 
connection on a direct basis, including as due to Agent 
Orange exposure.  See id; cf. Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

As noted, the veteran argues that he was exposed to Agent 
Orange during his service in Vietnam and as a result of this 
exposure he developed hairy cell leukemia.  He does not 
contend that his leukemia was present in service or within 
one year of separation from service, and service medical 
records and post service medical records do not reveal that 
the veteran was ever diagnosed with or treated for hairy cell 
leukemia during service or with the one year presumptive 
period.  They also do not reveal that the veteran was exposed 
to Agent Orange, but for the purpose of determining well 
groundedness, the Board accepts this assertion as true.  

Post service medical records show that the veteran was 
diagnosed with hairy cell leukemia in July 1985.  Since that 
time, he has received ongoing medical treatment for this 
condition from Northwestern University Hospital, Copely 
Hospital, University of Chicago Hospital, Cook County 
Hospital and Hines VA Hospital. 

As to the potential cause of his condition, the veteran has 
submitted several medical treatises which indicate that 
leukemia can be caused by exposure to Agent Orange.  The 
record also reveals a medical opinion from Anne Krantz, M.D., 
a resident physician with the Division of Occupational 
Medicine at Cook County Hospital in Chicago, Illinois.  The 
veteran was evaluated by Dr. Krantz in June 1988.  After 
reviewing the veteran's treatment history and performing a 
physician evaluation, Dr. Krantz diagnosed the veteran with 
hairy cell leukemia with bone involvement and elevated 
quantitative urine porphobilinogens.  She opined that there 
was "no epidemiologic evidence that HCL [hairy cell 
leukemia] is associated with TCDD exposure among Vietnam 
Vets."  There is no other medical evidence of record that 
addresses the etiology of the veteran's condition.

Based on this evidence, it is apparent that the veteran 
currently suffers from hairy cell leukemia, a disabling 
condition.  However, there is no evidence, beyond the 
veteran's assertions, to show that the veteran's leukemia 
developed as a result of his period of active service, 
including any exposure to Agent Orange.  As the veteran is a 
lay person, he is not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his leukemia.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Therefore, his assertions, alone, are 
insufficient to establish the required nexus between his 
leukemia and his period of active service.  Further, the 
treatises submitted by the veteran in support of his claim 
are insufficient to well ground his claim.  See Wallin v. 
West, 11 Vet.App. 509, 513 (1998).  In the absence of medical 
evidence etiologically linking the veteran's leukemia to his 
period of active service, the veteran's claim must be denied 
on the basis that it is not well grounded. 

The Board acknowledges the veteran's statements that he 
received medical treatment from Northwestern University 
Hospital, Copely Hospital and Suresh Velagapudi, M.D. with 
Castle Orthopaedics & Sports Medicine, S.C.  Records of this 
treatment are not of record.  However, the veteran never 
indicated that these records would provide information 
regarding the etiology of, or cause of his leukemia.  More 
importantly, in this case there is a medical opinion that 
specifically states that the veteran's hairy cell leukemia is 
not related to exposure to Agent Orange.  Under the facts and 
evidence in this case, the Board does not believe that these 
records are needed before rendering a decision.  See Morton 
v. West, No. 96-1517, slip op at 14 (U.S. Vet. App. July 14, 
1999) (". . . absent the submission and establishment of a 
well-grounded claim, the Secretary cannot undertaketo assist 
a veteran in developing facts pertinent to his or her 
claim.")

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
United States Court of Appeals for Veterans Claims has held 
that "where an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hairy cell leukemia secondary to Agent 
Orange exposure is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

